Order entered January 7, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01160-CV

           RICHARD GEHRKE AND PACIFIC COMPANIES, INC., Appellants

                                                 V.

                 MERRITT HAWKINS AND ASSOCIATES, LLC, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-09562

                                             ORDER
       Before the Court is appellants’ January 4, 2019 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to January 21, 2019. We caution appellants

that further requests for extension in this accelerated appeal will be disfavored.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE